UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6850



In Re: PATRICK ANTHONY MENILLO,

                                                         Petitioner.




        On Petition for Writ of Mandamus.     (CA-01-444-3)


Submitted:   June 13, 2002                  Decided:   July 15, 2002


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick Anthony Menillo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Anthony Menillo has filed a petition for a writ of

mandamus in this court to compel the district court to expedite its

consideration of his petition filed under 28 U.S.C. § 2241 (1994).

The granting of a writ of mandamus is a drastic remedy to be used

in extraordinary circumstances.            In re Beard, 811 F.2d 818, 826-27

(4th Cir. 1987).    A petitioner must show that he has a clear right

to the relief sought, that the respondent has a clear duty to

perform the act requested by petitioner, and that there is no other

adequate remedy available.          In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).                 Menillo has failed to make the

requisite     showing    of    extraordinary          circumstances      justifying

mandamus relief.        Our review of the district court docket sheet

discloses   that   there      has   been       no   undue   delay   in   considering

Menillo’s § 2241 petition. Accordingly, we deny his petition for a

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    PETITION DENIED




                                           2